IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. AP-75,225 & AP-75,226


EX PARTE GEORGE RODRIGUEZ, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
FROM CAUSE NOS. 474772-C & 474773-C 
IN THE 230TH JUDICIAL DISTRICT COURT,
HARRIS COUNTY



 Per curiam.

O P I N I O N 



 These are post-conviction applications for writs of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq..  Applicant was convicted
by a jury for the felony offenses of aggravated sexual assault of a child and aggravated
kidnapping.  The trial court assessed his punishment as confinement for sixty years on each
offense.  The convictions were affirmed on appeal.  Rodriguez v. State, 766 S.W.2d 358, 360
(Tex. App.- Texarkana 1989, pet. ref'd).   
	Applicant contends that new DNA evidence reveals that pubic hair recovered from
the victim was not his, but matches the profile of Isidro Yanez, who had been considered a
suspect in this crime.  Applicant adds that he was wrongly convicted based on false serology
evidence from the Houston Crime Laboratory.  
	The court has entered findings of fact that DNA testing, unavailable at the time of
Applicant's trial, on the unknown pubic hair recovered from the victim's underwear excluded
the Applicant and the co-defendant, but did not exclude Yanez or his maternal blood relatives
as possible contributors.  The trial court also found that testimony from the Houston Crime
Lab Serology Section Supervisor was inaccurate scientific evidence and Yanez should not
have been excluded as a contributor of semen collected from the victim.  The Court finds that
the prosecutor unknowingly relied on this inaccurate evidence to argue that Applicant, rather
than Yanez, committed these offenses.  The trial court concludes that Applicant was denied
due process based on the admission of inaccurate serological evidence during his trial.  The
trial court's findings are supported by the record.
	Habeas corpus relief is granted.  Cause numbers 474772-C and 474773-C from the
230th District Court of Harris County are remanded to the trial court for a new trial.
DO NOT PUBLISH
DELIVERED: